               Case 2:19-cr-00238-RAJ Document 27 Filed 06/16/20 Page 1 of 2




 1                                                                    The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
     UNITED STATES OF AMERICA,                          CASE NO. CR19-238 RAJ
10
11                                   Plaintiff,
                                                        ORDER VACATING TRIAL DATE
12                           v.                         AND SETTING STATUS HEARING
13
     MICHAEL DAVID MATHISEN,
14
15                                   Defendant.
16
17          THIS COURT having considered the Motion of the United States for a continuance of

18 the trial date and the facts set forth therein, and General Order 08-20 of the United States
19 District Court for the Western District of Washington addressing measures to reduce the
20 spread and health risks from COVID-19, which is incorporated herein by reference, hereby
21 FINDS as follows:
22          1. In light of the recommendations made by the Centers for Disease Control and
23              Prevention (CDC) and Public Health for Seattle and King County regarding social
24              distancing measures required to stop the spread of this disease as well as the lack
25
                of the type of personal protective equipment necessary to ensure the health and
26
                safety of all participants it is not possible at this time to proceed with a jury trial.
27
28

     ORDER VACATING TRIAL DATE                                                  UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     AND SETTING STATUS HEARING
                                                                                 SEATTLE, WASHINGTON 98101
     United States v. Mathisen, CR19-238 RAJ - 1                                       (206) 553-7970
               Case 2:19-cr-00238-RAJ Document 27 Filed 06/16/20 Page 2 of 2




 1
            2. Further, because of the recommendations that individuals at higher risk of
 2
                contracting this disease –including individuals with underlying health conditions,
 3
                individuals age 60 and older, and individuals who are pregnant – avoid large
 4
                groups of people, at this time, it would be difficult, if not impossible, to get a jury
 5
                pool that would represent a fair cross section of the community. Based on the
 6
                recommendations it would also be medically inadvisable to do so.
 7
 8          3. As a result, the failure to grant a continuance of the trial date in this case would

 9              likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
10              the ends of justice served by continuing the trial in this case outweighs the best
11              interest of the public and the defendant to a speedy trial.
12          IT IS THEREFORE ORDERED that the Government’s Motion (Dkt. #26) is
13 GRANTED. The trial date of July 13, 2020 is hereby VACATED.
14          IT IS FURTHER ORDERED that the parties shall participate in a status conference
15 on August 28, 2020 at 2:30 p.m. The purpose of the status conference will be to discuss a
16
   date on which the trial can be scheduled and take place without any potential impact on the
17
   health of all participants or the community.
18
          IT IS FURTHER ORDERED that the period time from the date of this order up to and
19
   including July 31, 2020, shall be excludable time pursuant to 18 U.S.C. § 3161 and General
20
   Order 08-20.
21
          DATED this 16th day of June, 2020.
22
23
24
                                                        A
                                                        The Honorable Richard A. Jones
25                                                      United States District Judge
26
27
28

     ORDER VACATING TRIAL DATE                                                 UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     AND SETTING STATUS HEARING
                                                                                SEATTLE, WASHINGTON 98101
     United States v. Mathisen, CR19-238 RAJ - 2                                      (206) 553-7970
